Paine, J.
I cannot assent to the position of the cotinsel for the plaintiffs in error, that there was such an absence of evidence of any negligence on the part of the company, and such clear proof of negligence on the part of the plaintiffs below contributing to the injury, that the court should have taken the case from the jury. If it had appeared that the train was brought to a stand in the usual manner, and.that the plaintiff who was injured, had, of her own motion and without any instigation from the agents and servants of the company, attempted to go on board before the cars had fairly stopped, and during the jerking motions that usually result, as the proof shows, in stopping a long train, and had been injured by reason of such attempt, there would be much more ground for sustaining this position. But here there is evidence tending to show that the train came to a full stop, and that the passengers were told to go on board by the persons in charge of the train. There is certainly proof tending to show that the train had come to a full stop after the jerking motions, resulting from checking its speed, had ceased. Not only the direct statements of the witnesses, but the fact that all the passengers at the station were getting on board at the same time the plaintiffs did, tends to show this; for though there is occasionally an individual who will take the risk of getting on board before the cars stop, yet passengers generally do not. But even if it had not come to a full stop, and the stop during which the plaintiffs attempted to go on board, was one of those which resulted merely from checking the speed of the train, as the counsel urges, yet when the passengers were told by those managing the train to go on board, they had a right to assume that the train was ready for their reception, and cannot be charged with negligence in following that direction, the train, when they attempted to enter, *158being actually still at the time. If the train was not ready for their reception, it was a clear act of negligence in the servants of the company to tell them to go on board, as the proof shows was done in this case.
And it makes no difference that they were told to go to the hind car, and that the plaintiffs, instead of doing so, attempted to enter the third car from the rear. The conclusion which they had a right to draw from being told to go on board in any car was, that the train was ready to receive them. And the direction to go to the hind car could only have been reasonably understood as informing them where they could most conveniently find seats. There was no occasion for them to infer that they were guilty of any negligence or exposing themselves to any danger if they entered another car. And if the plaintiff was guilty of no other negligence than that, and was injured by starting the cars suddenly and without notice, while so entering, she ought to recover. The question of negligence is one of fact for the jury, and will be submitted to them, except in those cases where the proof is so clear and decisive in its character as to warrant the court in saying, as a matter of law, that there is nothing to submit. And that, certainly, was not the case here.
But there is one proposition in the instructions given by the court, which I think cannot be sustained. It is found in the remarks immediately succeeding the fourth instruction asked by the plaintiffs, partly as an addition to that instruction, and partly in further enlarging upon the same idea. Without quoting them literally, it is enough to say that they told the jury that if they believed from the evidence that if the company had had an agent, wearing its badge, whose special duty it was to warn passengers not to go on board till the cars stopped, and to inform them in what cars to enter, and to tell them that there was room for all, etc., and that such an agent would have prevented the injury, and that there was no such *159agent there, then the defendant was guilty of negligence, and liable in the action. I know of no law requiring this of railroad companies. And while they are justly held to a strict responsibility, and required to exercise the highest degree of care and diligence to provide for the safety of their passengers, yet I think no such application of this rule as that contained in this proposition of the court below, has ever been made, and that it would be unreasonable to make it. The extreme vigilance and care required of them relate usually to the proper construction and management of their cars and road. But the instruction of the court below would hold the company liable, although there was no negligence whatever in the management of its train, because it did not have a special agent to warn the plaintiff not to go on board till the cars had stopped, and to give her general information about getting on board. This it was not bound to do. On the contrary, it had a right to assume that the plaintiff, and all other persons traveling, possessed that ordinary intelligence and prudence necessary to enable them to take care of themselves, in view of the ordinary incidents of traveling upon railroads that are constructed with proper care and skill. Getting on and off the cars are among these incidents. To attempt to get on or off while the cars are in motion is an act of negligence. And to say that a railroad company is liable for not having a special agent to prevent passengers from injuring themselves by such acts, is to say that without any other negligence on its part, it is to be held liable for not having an agent to prevent passengers from injuring themselves by their own want of ordinary care and prudence. There is no reason or authority for such a proposition. Nor can I see any support for it in the section of the statute of Michigan which was proved at the trial, and which, it is suggested, “ contemplates ” the appointment of such an agent. I cannot see that it in any way contemplates or implies the existence of an agent for such a purpose. It seems to be *160nothing more than a provision .requiring such agents as the company does have, to wear a badge indicating their respective offices.
As the evidence was conflicting, and it is impossible to say what effect the jury may have given to this instruction, the judgment must be reversed, and the cause sent back for a new trial.
By the Court. — Ordered accordingly.